                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:15-CV-13-BR

                     )
                     )
IN RE: NC SWINE FARM )                                               ORDER
NUISANCE LITIGATION  )
                     )
~~~~~~~~~~)

THIS DOCUMENT RELATES TO:
Blanks v. Murphy-Brown, LLC, No. 7:14-CV-219-BR
Blow v. Murphy-Brown, LLC, No. 7:14-CV-232-BR

       These cases are before the undersigned on Plaintiffs' motion to suspend or reschedule the

dates for the Blanks hog farm site inspections. [DE-5 51]. Defendant filed a response in opposition

[DE-553], and the court held a telephonic hearing on February 5, 2019. The Plaintiffs in agreeing

to schedule the Blanks hog farm inspections for February 7, 11, 12, and 13, reasonably anticipated

that they would occur after the conclusion of the McGowan trial, previously scheduled to begin on

January 7, and prior to the start of the Anderson trial, currently set for March 4. However, due to

circumstances beyond the parties' control, i:e., a lapse in government appropriations, the McGowan

trial was delayed until January 31.

       In light of the change in schedule, and given Dr. Rogers' need to prepare for his trial

testimony and the hog farm inspections, Plaintiffs' motion to stay the Blanks hog farm inspections

is allowed for good cause shown. Furthermore, because the subsequent deadlines in Blanks and

Blow will be impacted by the stay, the court stays all deadlines in the Blanks and Blow cases pending

a status conference to be held on Friday, February 15, 2019 at 12:30 p.m. in Raleigh, North
Carolina, 7th Floor, Courtroom 2, before Senior Judge W. Earl Britt and Magistrate Judge Robert

B. Jones, Jr. The parties shall be prepared to discuss scheduling related to all pending cases.

       SO ORDERED, the 6th day of February 2019.



                                               ~~·4
                                              Ro~B:JOeJr. I
                                              United States Magistrate Judge




                                                 2
